Citation Nr: 1220717	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  04-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran had approximately 23 years active duty service ending with his retirement in June 1998.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Board remanded the claim for TDIU for further development and adjudication.  The matter has been returned to the Board and is now ready for appellate disposition.  The Board also remanded a claim of service connection for posttraumatic stress disorder (PTSD), which was subsequently granted by the RO in March 2012.  


FINDINGS OF FACT

1.  The service-connected disabilities are rated as follows: PTSD, rated at 50 percent disabling; degenerative joint and disc disease of L5-S1, rated at 40 percent disabling; S1 neuritis of the left lower extremity, rated at 10 percent disabling; S1 neuritis of the right lower extremity, rated at 10 percent disabling; residuals of fracture to the right little finger, rated as noncompensable; bilateral bipartite sesamoid bones of the feet, rated as noncompensable; and tinea pedis, rated as noncompensable.  The combined evaluation is 80 percent (employing the bilateral factor of 1.9 percent), effective from September 2004.    

2.  The service-connected disabilities are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating by reason of service-connected disabilities are met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A TDIU rating is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU rating may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

Here, service connection currently is in effect for: PTSD, rated at 50 percent disabling; degenerative joint and disc disease of L5-S1, rated at 40 percent disabling; S1 neuritis of the left lower extremity, rated at 10 percent disabling; S1 neuritis of the right lower extremity, rated at 10 percent disabling; residuals of fracture to the right little finger, rated as noncompensable; bilateral bipartite sesamoid bones of the feet, rated as noncompensable; and tinea pedis, rated as noncompensable.  The combined evaluation is 80 percent (employing the bilateral factor of 1.9 percent for diagnostic codes 8620) effective from September 2004.    
See March 2012 RO rating code sheet.  Therefore, the Veteran does meet the specific percentage requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

The Board additionally finds that he is in fact unemployable by reason of his service-connected PTSD and back disabilities, which are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.

Significantly, the record documents that the Veteran was a security police officer with four years of college education.  He last worked full-time in April 2002 and became disabled as of August 2003.  

The Veteran was awarded Social Security disability benefits for functional nonpsychotic and anxiety related disorders, as well as affective disorders.  He was adjudged disabled as of April 2004.  This decision was based in part on a June 2005 psychological evaluation, which diagnosed the Veteran with PTSD and depressive disorder.  The provider opined the Veteran's current level of irritability, hypervigilance, and decreased energy would likely make it difficult for him to maintain gainful employment.  There was an additional evaluation in May 2005 that determined the Veteran's longstanding PTSD and depression, as well as chronic pain from his back disabilities, would probably make him "fairly ineffective in a workplace environment."   As indicated above, service connection has been awarded for PTSD rated as 50 percent disabling for occupational (and social) impairment with reduced reliability and productivity, due to such symptoms as difficulty establishing and maintain effective work relationships.  38 C.F.R. § 4.130.

A review of the other pertinent medical evidence of record shows that Dr. JI in December 2003 opined that the Veteran's pain and decreased flexibility following his diskectomy and laminectomy for the service-connected lumbar spine disorder prevented the Veteran from returning to work.  In August 2004, Dr. JLG was not optimistic that the Veteran would be able to return to full functional state and was concerned that much of the Veteran's residual deficit from his back surgery was a permanent disability.  

The September 2004 VA examiner indicated that the Veteran's employment was limited to positions whereby he would be able to change positions at will, had no heavy lifting, avoided stairs, and did not have to sit for long periods of time. 

Private treatment records dated between 2004 and 2005 show the Veteran was unable to return to work because his lumbar fusion interfered with his ability to work.  An entry dated in March 2005 reveals the Veteran was considered to be unable to tolerate occupations that required prolonged sitting, standing, or driving long distances.  In June 2005, he was considered unable to return to any type of work secondary to back pain.  

Upon VA examination in May 2010, the Veteran was considered unable to return to substantially gainful employment.  The February 2011 VA examiner diagnosed the Veteran with PTSD, determined that it was related to service, agreed with the findings of the Social Security examiners, and found that PTSD produced moderate impairment. 

While the Board acknowledges that the Veteran has additional problems with nonservice-connected disabilities to include, but not limited to, reflux, insomnia, hemorrhoidectomy, and cholecystectomy , there is no evidence of record that they produce a significant level of impairment higher than that due to the service-connected PTSD and lumbar spine disabilities.  While the February 2006 VA examiner found no functional impairment resulting from the service-connected lumbar spine disability since the Veteran had already stopped working prior to his surgery, the medical evidence of record clearly shows that the back disability, as well as the newly service-connected PTSD, would preclude any future employment.  

As indicated in his application for benefits, the Veteran had not worked since 2003 (he attempted unsuccessfully to work at a laundry after his lumbar spine surgery in December 2002).  VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, showed the Veteran last worked in April 2002 as a security police officer.  

In sum, the Board finds the evidence shows that a TDIU rating by reason of service-connected disabilities is warranted.  38 C.F.R. § 3.102.   

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran will have the opportunity to appeal the assignment of the effective date if he disagrees with this downstream matter which will be determined by the RO in the course of implementing the grant of TDIU.



ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disabilities is warranted.  The appeal is granted, subject to the regulations governing the payment of VA monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


